Electronically Filed
                                                      Supreme Court
                                                      SCWC-30573
                                                      15-JAN-2013
                                                      02:09 PM



                  SCWC-30573 and SCWC-11-0000345


           IN THE SUPREME COURT OF THE STATE OF HAWAI#I




                 CAREN DIAMOND and BEAU BLAIR,
  Petitioners/Plaintiffs-Appellants/Appellees-Cross-Appellees,


                                vs.


       CRAIG DOBBIN and WAGNER ENGINEERING SERVICES, INC.,
  Respondents/Defendants-Appellees/Appellants-Cross-Appellees,


                                and


      STATE OF HAWAI#I, BOARD OF LAND AND NATURAL RESOURCES,
     Respondent/Defendant-Appellee/Appellee-Cross-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NO. 30573, CAAP-11-0000345; CIV. NOS. 09-1-0197, 10-1-0116)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on

December 3, 2012 by Petitioners/Plaintiffs-Appellants/Appellees-

Cross-Appellees Caren Diamond and Beau Blair is hereby accepted
and will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai#i, January 15, 2013.

Harold Bronstein,                 /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Walton D.Y. Hong
for respondents                   /s/ Simeon R. Acoba, Jr.
Craig Dobbin and
Wagner Engineering                /s/ Sabrina S. McKenna

Donna H. Kalama,                  /s/ Richard W. Pollack
Linda L.W. Chow,
and Julie H. China,
for respondent
State of Hawai#i,
Board of Land and
Natural Resources




                                  2